DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated Jan. 7, 2021 has been fully considered.  Claims 1-3 and 5-20 are currently pending.  Claim 4 was canceled.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3 and 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,557,205 to Richter et al. (hereinafter Richter).

an absorber (absorption unit) 120, wherein the absorber is configured to receive a lean solvent system and a gaseous stream comprising carbon dioxide (Examiner’s note: lean solvent system and gaseous stream comprising carbon dioxide are considered material worked upon by the system and do not distinguish a structural difference between the instant application and the prior art, therefore, the material worked upon does not have patentable weight; MPEP 2115.), contact the lean solvent system with the gaseous stream, and produce a rich solvent system stream and a gaseous stream depleted in carbon dioxide (Examiner’s note: rich solvent system stream and a gaseous stream are considered material worked upon by the system and do not distinguish a structural difference between the instant application and the prior art, therefore, the material worked upon does not have patentable weight; MPEP 2115.) (col. 7 lines 30-34); 
a stripper (desorption unit) 130, wherein the stripper is configured to receive the rich solvent system stream and to generate a lean solvent (the function of the stripper is to desorb the carbon dioxide from the solvent, thereby generating a lean solvent, i.e., regenerated absorption medium - abstract) (col. 7 lines 30-34); 
a cross-exchanger (heat exchanger) 160 in fluid communication with a rich solvent system outlet on the absorber and a rich solvent system inlet on the stripper (col. 7 lines 59-65); 

a reboiler (heating device) 180 in fluid communication with a lower portion of the stripper, wherein the reboiler is configured to receive the lean solvent (via the line connecting the bottom of 130 and the left side of 180), generate a first vapor stream and a liquid stream from the lean solvent (the reboiler is capable of vaporizing lower boiling point components while higher boiling point components remain as liquid) and pass the first vapor stream back to the stripper (via the line connecting the right side of 180 to the bottom right side of 130) (col. 7 lines 49-59); 
a condenser 170 in fluid communication with a vapor outlet (where line 220 meets stripper 130) of the stripper (col. 7 lines 30-39);
a flash tank (pressure tank – the pressure tank is designed for a vacuum) 140 in fluid communication with the reboiler (via the line leading from the reboiler to 130, 130, and the line leaving the bottom of 130 connecting to 140), wherein the flash tank is configured to receive the liquid stream from the reboiler (via line 230) and to generate a lean solvent system stream (in the continuation of line 230 leaving the bottom of 140) and a lean vapor stream (in line 231) (Examiner’s note: the lean solvent system stream and a lean vapor stream are considered material worked upon by the system and do not distinguish a structural difference between the instant application and the prior art, 
a lean vapor compressor 150 in fluid communication with the flash tank (via the overhead line of 140) and with the stripper (the line leaving the top of 150 and connecting with 130 on the bottom left side), wherein the lean vapor compressor is configured to receive and compress the lean vapor stream and pass the compressed lean vapor stream back to the stripper (col. 7 lines 53-54).

In regard to claim 2, Richter teaches in Fig. 2 the system of claim 1, wherein the stripper comprises a plurality of rich solvent system inlets (where lines 201 and 202 meet stripper 130), wherein the first portion 201 of the rich solvent system stream is configured to enter the stripper through a first inlet (where line 201 meets stripper 130) of the plurality of rich solvent system inlets, and where the second portion 202 of the rich solvent system stream is configured to enter the stripper through a second inlet (where line 202 meets stripper 130) of the plurality of rich solvent system inlets (col. 7 lines 34-45).

In regard to claim 3, Richter teaches in Fig. 2 the system of claim 2, wherein the first inlet (where line 201 meets stripper 130) is above the second inlet (where line 202 meets stripper 130) (see Fig. 2).

In regard to claim 6, Richter teaches the system of claim 1, wherein the lean solvent system comprises a chemical solvent, a nonaqueous physical solvent, and water 

In regard to claim 7, Richter teaches the system of claim 1, wherein the lean solvent comprises: a chemical solvent in a concentration ranging from 20 wt% to 50 wt%; a nonaqueous physical solvent, where a molar ratio of the nonaqueous physical solvent to the chemical solvent is between about 0.01 to 0.7; and water (Examiner’s note: lean solvent system is considered material worked upon by the system and does not distinguish a structural difference between the instant application and the prior art, therefore, the material worked upon does not have patentable weight; MPEP 2115.).

In regard to claim 8, Richter teaches the system of claim 7, wherein the chemical solvent is selected from a group consisting of an alkanolamine and an alkaline carbonate (Examiner’s note: the chemical solvent is considered material worked upon by the system and does not distinguish a structural difference between the instant application and the prior art, therefore, the material worked upon does not have patentable weight; MPEP 2115.).

In regard to claim 9, Richter teaches the system of claim 7, wherein the chemical solvent comprises an alkanolamine, and wherein the alkanolamine is selected from a 

In regard to claim 10, Richter teaches the system of claim 7, wherein the nonaqueous physical solvent has a dielectric constant greater than 7 (Examiner’s note: the nonaqueous physical solvent is considered material worked upon by the system and does not distinguish a structural difference between the instant application and the prior art, therefore, the material worked upon does not have patentable weight; MPEP 2115.).

In regard to claim 11, Richter teaches the system of claim 7, wherein the nonaqueous physical solvent is selected from a group consisting of ethylene carbonate, propylene carbonate, n-methyl-2-pyrrolidone, sulfolane, ethylene glycol, 1,3-propylene glycol, diethylene glycol, triethylene glycol, sulfolane, N- methyl-2-pyrrolidone, isobutylene glycol, and combinations thereof (Examiner’s note: the nonaqueous physical solvent is considered material worked upon by the system and does not distinguish a structural difference between the instant application and the prior art, therefore, the material worked upon does not have patentable weight; MPEP 2115.).



In regard to claim 13, Richter teaches the system of claim 7, wherein a carbon dioxide loading in the solvent system is greater than about 0.4 (Examiner’s note: the solvent system is considered material worked upon by the system and does not distinguish a structural difference between the instant application and the prior art, therefore, the material worked upon does not have patentable weight; MPEP 2115.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter, as discussed above in regard to claim 1, in view of US Patent No. 8,080,089 to Wen et al. (hereinafter Wen).
In regard to claim 5, Richter teaches the system of claim 1.  Richter does not disclose an intercooler comprising a heat exchanger, a fluid inlet, and a fluid outlet, wherein the fluid inlet and the fluid outlet are in fluid communication with the absorber, and wherein the intercooler is configured to receive a stream from the absorber through the fluid inlet, cool the stream, and return the cooled stream to the absorber through the fluid outlet.
Wen teaches in a system for carbon dioxide capture from a gas mixture, the system comprising an intercooler 15 comprising a heat exchanger 15, a fluid inlet (see Fig. 1 excerpt below), and a fluid outlet (see Fig. 1 excerpt below), wherein the fluid inlet and the fluid outlet are in fluid communication with the absorber (column) 9, and wherein the intercooler is configured to receive a stream from the absorber through the fluid inlet, cool the stream, and return the cooled stream to the absorber through the fluid outlet.  After passing the absorber beds, the flue gas is washed in packed beds 10, preferably water wash beds, to remove any entrained or vaporized solvent. The wash water is supplied by the wash water pump 14 via cooler 15. The wash water is recovered by a chimney tray 11 and returned for circulation by the pump 14 (col. 4 lines 16-21).
[AltContent: textbox (Fluid inlet 
Fluid outlet)]
    PNG
    media_image1.png
    268
    214
    media_image1.png
    Greyscale

Figure 1 excerpt of Wen
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include in the system taught by Richter an intercooler comprising a heat exchanger, a fluid inlet, and a fluid outlet, wherein the fluid inlet and the fluid outlet are in fluid communication with the absorber, and wherein the intercooler is configured to receive a stream from the absorber through the fluid inlet, cool the stream, and return the cooled stream to the absorber through the fluid outlet in order to recover any entrained or vaporized solvent.

In regard to claim 14, Richter teaches in Fig. 2 a system for carbon dioxide capture from a gas mixture, the system comprising: 
an absorber (absorption unit) 120, wherein the absorber is configured to receive a lean solvent system and a gaseous stream comprising carbon dioxide (Examiner’s note: lean solvent system and gaseous stream comprising carbon dioxide are considered material worked upon by the system and do not distinguish a structural difference 
a stripper (desorption unit) 130, wherein the stripper is configured to receive the rich solvent system stream and to generate a lean solvent 230  (the function of the stripper is to desorb the carbon dioxide from the solvent, thereby generating a lean solvent, i.e., regenerated absorption medium - abstract) (col. 7 lines 30-34); 
a cross-exchanger (heat exchanger) 160 in fluid communication with a rich solvent system outlet on the absorber and a rich solvent system inlet on the stripper (col. 7 lines 59-65); 
a splitter (branch) 205, wherein the splitter is configured to separate the rich solvent system stream into a first portion (in the first subline 201) and a second portion (in the second subline 202), wherein the splitter is configured to direct the first portion directly to the stripper and the second portion through the cross-exchanger prior to passing to the stripper (col. 7 lines 37-45);

a flash vessel (pressure tank – the pressure tank is designed for a vacuum) 140 configured to receive a liquid stream from the reboiler (via the line leading from the reboiler to 130, 130, and the line leaving the bottom of 130 connecting to 140), wherein the flash vessel is configured to produce a second vapor stream (in line 231) and the lean solvent system (in the continuation of line 230 leaving the bottom of 140); 
a compressor 150 configured to receive the second vapor stream (via the overhead line of 140) and produce a compressed lean vapor stream (in the line leaving the top of 150 and connecting with 130 on the bottom left side), wherein the compressed lean vapor stream is configured to pass to the stripper (the line leaving the top of 150 and connecting with 130 on the bottom left side) (col. 7 lines 53-54); and 
a condenser 170 in fluid communication with a vapor outlet (where line 220 meets stripper 130) of the stripper (col. 7 lines 30-359). Richter does not disclose an intercooler comprising a heat exchanger, a fluid inlet, and a fluid outlet, wherein the fluid inlet and the fluid outlet are in fluid communication with the absorber, and wherein the intercooler is configured to receive a stream from the absorber through the fluid inlet, cool the stream, and return the cooled stream to the absorber through the fluid outlet.
Wen teaches in a system for carbon dioxide capture from a gas mixture, the system comprising an intercooler 15 comprising a heat exchanger 15, a fluid inlet (see Fig. 1 excerpt above), and a fluid outlet (see Fig. 1 excerpt above), wherein the fluid inlet and the fluid outlet are in fluid communication with the absorber (column) 9, and wherein the intercooler is configured to receive a stream from the absorber through the fluid inlet, cool the stream, and return the cooled stream to the absorber through the fluid outlet (col. 4 lines 15-21).  After passing the absorber beds, the flue gas is washed in packed beds 10, preferably water wash beds, to remove any entrained or vaporized solvent. The wash water is 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include in the system taught by Richter an intercooler comprising a heat exchanger, a fluid inlet, and a fluid outlet, wherein the fluid inlet and the fluid outlet are in fluid communication with the absorber, and wherein the intercooler is configured to receive a stream from the absorber through the fluid inlet, cool the stream, and return the cooled stream to the absorber through the fluid outlet in order to recover any entrained or vaporized solvent.

In regard to claim 15, Richter in view of Wen teaches the system of claim 14, wherein Richter teaches the stripper comprises a plurality of rich solvent system inlets(where lines 201 and 202 meet stripper 130), wherein the first portion 201 of the rich solvent system stream is configured to enter the stripper through a first inlet (where line 201 meets stripper 130) of the plurality of rich solvent system inlets, and where the second portion of the rich solvent system stream 202 is configured to enter the stripper through a second inlet (where line 202 meets stripper 130) of the plurality of rich solvent system inlets (col. 7 lines 34-45).

In regard to claim 16, Richter in view of Wen teaches the system of claim 15, wherein Richter teaches the first inlet (where line 201 meets stripper 130) is above the second inlet (where line 202 meets stripper 130) (see Fig. 2).



In regard to claim 18, Richter in view of Wen teaches the system of claim 17, wherein the chemical solvent is selected from a group consisting of an alkanolamine and an alkaline carbonate (Examiner’s note: the chemical solvent is considered material worked upon by the system and does not distinguish a structural difference between the instant application and the prior art, therefore, the material worked upon does not have patentable weight; MPEP 2115.).

In regard to claim 19, Richter in view of Wen teaches the system of claim 17, wherein the chemical solvent comprises an alkanolamine, and wherein the alkanolamine is selected from a group consisting of monoethanolamine (MEA), 2-amine-2-methyl-1 propanol (AMP), diglycolamine (DGA), piperazine, n- methylpiperazine, ammonia, and combinations thereof (Examiner’s note: the chemical solvent is considered material worked upon by the system and does not distinguish a structural difference between the 

In regard to claim 20, Richter in view of Wen teaches the system of claim 17, wherein the nonaqueous physical solvent is selected from a group consisting of ethylene carbonate, propylene carbonate, n-methyl-2-pyrrolidone, sulfolane, ethylene glycol, 1,3-propylene glycol, diethylene glycol, triethylene glycol, sulfolane, N-methyl-2-pyrrolidone, isobutylene glycol, and combinations thereof (Examiner’s note: the nonaqueous physical solvent is considered material worked upon by the system and does not distinguish a structural difference between the instant application and the prior art, therefore, the material worked upon does not have patentable weight; MPEP 2115.).

Response to Arguments
Applicant's arguments filed Jan. 7, 2021 have been fully considered but they are not persuasive.
On pages 10 and 11 of the Applicant Remarks, Applicant argues that Richter doesn’t disclose a reboiler that is configured to generate a first vapor stream and a liquid stream, however, the Examiner respectfully disagrees since the function of a reboiler is to heat a stream and upon heating, some components will be vaporized and some will remain as liquid – this is how the liquid is regenerated: from the CO2 vaporizing out of the absorbent.



On pages 10 and 11 of the Applicant Remarks, Applicant argues that Richter doesn’t disclose the reboiler is configured to pass the first vapor stream back to the stripper, however, the Examiner respectfully disagrees since Richter teaches a line from 180 back to 130 which makes the reboiler capable of passing a fluid stream back to the stripper.

On page 12 of the Applicant Remarks, Applicant alleges that Richter’s reboiler does not generate a vapor stream and a liquid stream because the entire contents flows back to the stripper 130; thus there is no liquid stream that flows from the reboiler to tithe pressure tank.  The Examiner respectfully disagrees because a single pipe can transport both a vapor stream and a liquid stream, and there is nothing in the instant claims that precludes the same pipe transporting both the vapor stream and the liquid stream.  Also, since the liquid from the reboiler 180 enters the stripper 130 and then travels through line 230 to pressure tank 140, then the liquid stream does flow from the reboiler 180 to the pressure tank 140.  The Examiner suggests Applicant amend the claims to recite “a 

For at least the reasons given above, the Examiner maintains the rejections of claims 1-3 and 5-20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CABRENA HOLECEK/Examiner, Art Unit 1776